Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 4/26/21 As directed by the amendment, claims 1-7, 9-15, and 18-20 have been amended, claims 21-23 have been added, and no claims have been canceled.  Claim 14 has been additionally amended via an Examiner’s Amendment to include a period at the end of the claim.  Thus, claims 1-23 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
Terminal Disclaimer
2.	The terminal disclaimer filed on 4/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,179,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	Claim 14 is amended to include a period at the end of the claim.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose (1) “a light emitting subsystem, the light emitting subsystem comprising: a set of light emitters distributed about a longitudinal axis and positioned at the treatment window, and a set of focusing components, positioned at the treatment window, that are 
The closes prior art of record is Zipper (2013/0261385).
While Zipper discloses a device for tissue rejuvenation therapy comprising an insertable body comprising an opaque shell and a treatment window, Zipper does not disclose a set of light emitters that are distributed “about” a longitudinal axis within the insertable body, or a set of focusing components between the set of light emitters and the treatment window that focus light emitted from the set of light emitters. 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785